Case 1:18-cv-11625-GBD Document 17 Filed 09/15/20 Page 1 of 1

    
 

LAW OFFICE OF PHILIP J. SPORN } ~ “SRY
663 MORRIS PARK AVENUE if “ary. _ .

BRONX, NEW YORK 10462

E-MAIL: PIS@PHILSPORNLAW,COM /
TELEPHONE: 718-828-9100 Qua
MOBILE: 914-772-2288

FACSIMILE: 718-828-9101

   

VIA ECF

Hon. George B. Daniels

USS. District Court SO ORDERED
Southern District of New York The st

500 Pearl Street SEP 5 2029 adjourned: Conference jg
New York, New York 10007 2020 t,o fom

 

 

O €ptem
9:45 an, ocember 16 ie 23,
Re: — Ferguson v. Desouza, et ano. , Oat
Civil Action No.: 18 CV 11625 (GBD) GD
Dear Judge Daniels: EN TIE BLD aay Tey
- LS

We represent Plaintiff in the above-referenced matter. With Defendant’s counsel,
jointly we request an adjournment to the status conference schedule for September 23,
2020, at 9:45 AM before Your Honor.

I am currently awaiting three (3) available dates from our expert, Dr. Thomas
Scilaris, to appear for an examination before trial] that was adjourned due to the COVID-
19 pandemic.

Thank you.

Sincerely?
y , “ of a
f ra
Lf
Phi. A. ‘Spot (PJS 7510)
ce: Nicholas J. Accurso, Esq. AL a -
Reardon & Sclafani, P.C. fe
220 White Plains Road, Suite 235 vo
Tarrytown, New York 10591

 

 
